People v Nichols (2014 NY Slip Op 08571)





People v Nichols


2014 NY Slip Op 08571


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Sweeny, J.P., DeGrasse, Manzanet-Daniels, Feinman, Gische, JJ.


13713 5937/11

[*1] The People of the State of New York, 	 Ind. Respondent,
v Terrence Nichols, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Philip Morrow of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Jill Konviser, J.), rendered May 8, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, with three years' postrelease supervision, unanimously dismissed, as moot.
Since defendant does not challenge his conviction, and seeks no relief other than a reduction of the postrelease supervision
component of his sentence, which he has already satisfied, this appeal is moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 9, 2014
CLERK